                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


NATHANIEL C. JEFFRIES,

                    Plaintiff,

v.                                                    Case No: 6:18-cv-883-Orl-40KRS

ARTOPIA OF ORLANDO, LLC and
SARYOUL H. MUHAMMED,

                    Defendants.
                                         /

                                         ORDER

      This cause is before the Court on the parties Joint Motion for Approval of FLSA

Settlement (Doc. 30) filed on October 24, 2018. The United States Magistrate Judge has

submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that a

Joint Notice of Non-Objection was filed (Doc. 32), the Court agrees entirely with the

findings of fact and conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed November 7, 2018 (Doc. 31), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Court FINDS the Settlement Agreement (Doc. 30-1) is a fair resolution

of a bona fide dispute under the FLSA.

      3.     The Joint Motion for Approval of FLSA Settlement (Doc. 30) is GRANTED

in part. The Court DECLINES to retain jurisdiction to enforce the Settlement Agreement.

      4.     The case is DISMISSED with prejudice.
      5.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on November 13, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
